       Case 7:19-cv-00348 Document 1-3 Filed on 10/04/19 in TXSD Page 1 of 6 Electronically Submitted
                                                                                  8/30/2019 8:18 AM
                                                                                                                              Hidalgo County Clerk
                                                                                                           Accepted by: Samantha Martinez


                                                          CL-19-4662-H
                                                 N0.

LEAH SUNNY ASEBEDO                                                  §     IN   THE COUNTY CGURT AT LAW

V.
     ?Iaintiff,




STATE FARM MUTUAL
                                                                    §
                                                                    §
                                                                    §
                                                                    §
                                                                    §
                                                                          N0.       m
AUTOMOBILE INSURANCE                                                §
COMPANY                                                             §
     Defendant.                                                     §     HIDALGO COUNTY, TEXAS
                                     PLAINTIFF'S ORIGINAL PETITION

T0 THE HONORABLE JUDGE OF SAID COURT:
          NOW COMES                 Plaintiff,     LEAH SUNNY ASEBEDO,                       hereinafter   called Plaintiff,


complaining          0f   and      about    STATE FARM MUTUAL AUTOMOBILE INSURANCE

COMPANY, hereinafter called Defendant;                    and would show unto the             Couﬁ the   following:


                                    DISCOVERY CONTROL PLAN LEVEL

          1.          Plaintiff intends that discovery         be conducted under Discovery Level             2.



                                              PARTIES AND SERVICE

          2.          Plaintiff,   LEAH SUNNY ASEBEDO,                         is   an Individual whose address     is   15732

Hendrixs Drive, Edinburg, Texas 78542.


          3.          The   last three     numbers 0f     LEAH SUNNY ASEBEDO'S                    driver's license      number

are 852.       The   last three   numbers 0f LEAH         SUNNY ASEBEDO’S social security number are 407.
          4.          Defendant        STATE         FARM               MUTUAL           AUTOMOBILE          INSURANCE

COMPANY,             a Corporation based in Texas,             is   organized under the laws 0f the State 0f Texas,


and service 0f process 0n the Defendant                  may be         effected pursuant to sections 5.201 and 5.255 of


the Texas Business Organizations Code,                     by serving the registered agent of the corporation,

Corporation Service Company,                  at   211    E.   7th Street, Suite 620, Austin, Texas 78701,                     its


Asebedo, Leah - Original Petition                                                                            Page   I   0f6


                                                       EXHIBIT A-2
    Case 7:19-cv-00348 Document 1-3 Filed on 10/04/19 in TXSD Page 2 of 6 Electronically Submitted
                                                                               8/30/2019 8:18 AM
                                                                                                                             Hidalgo County Clerk
                                                                                                             Accepted by: Samantha Martinez
                                                    CL-19-4662-H

registered ofﬁce.        Service 0f said Defsndant as described above can be effected by certiﬁed mail,


retum receipt requested.


                                        JURISDICTION AND VENUE
             '


        5.        The     subject matter in controversy         is   within the jurisdictional limits of this court.


        6.        Plaintiff seeks:


                   a.        only monetary relief 0f $100,000 0r                 less,   including damages of any kind,


penalties, costs, expenses, pre—judgment interest,               and attorney      fees.


        7.         This court has jurisdiction over the parties because Defendant                       is   a Texas resident.


        8.         Venue     in   HIDALGO        County   is   proper in this cause under Section 1952.1 10(1) of


the Texas Insurance         Coda because a policyholder              01"   beneﬁciary under the insurance policy sued

hereupon resided        in said   county   at the   time of the accident.


                                                          FACTS

        9.         On 01“   about June     2,   201 8, a motor vehicle accident involving Plaintiff and Robert


Edwin Frank occurred          as follows:       Our   client   was a passenger           in a vehicle traveling east    on   the


inside lane 0f the 100 Block 0f            W. Canton     Rd., in Edinburg, Hidalgo County, Texas. Robert E.


Frank, was traveling south on the inside lane 0f the 2800 Block 0f Business Highway 281.


Suddenly and Without warning, Robert E. Frank disregarded the red                             light   and proceeded through

the intersection and struck the vehicle Plaintiff was traveling                   in.



        10.        As     a direct and proximate cause 0f the accident, Plaintiff,                            LEAH SUNNY

ASEBEDO,         sustained injuries.


                        DAMAGES FOR PLAINTIFF, LEAH SUNNY ASEBEDO
        11.        As a    direct   and proximate      result   0f the occurrence made the basis 0f this lawsuit,
                                                                      y    I




Plaintiff,   LEAH SUNNY ASEBEDO was caused t0 suffer injuries t0 her body.

Asebedo, Leah     ——
                       Original Petition                                                                        Page 2 0f6
     Case 7:19-cv-00348 Document 1-3 Filed on 10/04/19 in TXSD Page 3 of 6 Electronically Submitted
                                                                                8/30/2019 8:18 AM
                                                                                                                             Hidalgo County Clerk
                                                                                                       Accepted by: Samantha Martinez
                                                    CL-19-4662-H

Plaintiff,   LEAH SUNNY ASEBEDO,                     is    a valid "covered person" under this policy as the


insured.


           12.    Defendant was timely informed of the accident and that Plaintiff intended                        t0   claim

under underinsured bensﬁts in a           letter   dated   May 22,    201 9.


           13.    Plaintiff      sought recovery          for   injuries     sustained   from Robert Edwin Frank

tortfeasor/underinsured driver. Defendant granted Permission t0 settle with tortfeasor. Recovery


was insufﬁcient        t0   compensate     Plaintiff.      Plaintiff hereby seeks recovery for injuries                 under

underinsured coverage.


           14.    The       Plaintiff has fully    complied With       all   the conditions 0f the insurance policy


prior t0 bringing in this suit. A11 conditions precedent have been psrformed 0r have occurred.


                               UNFAIR CLAIM SETTLEMENT PRACTICES

           15.   After having received notice 0f the Plaintiff’s losses clearly covered                                by    the


Defendants’ contract 0f insurance,           all   as set out in the preceding paragraphs 0f this petition, the


Defendants engaged in several unfair settlement practices, as enumerated and deﬁned                                as unfair


0r deceptive in Section 541 .060(a) of the Texas Insurance Code, including but not limited t0 the


following:




                  A.           Failing t0 attempt in       good   faith t0 effectuate a   prompt,   fair,   and equitable
                               settlement 0f the Plaintiff‘s claim once the Defendant’s liability               became
                               reasonably clear;


                  B.           Failing t0 promptly provide t0 a policyholder a reasonable explanation of
                               the basis in the policy, in relation t0 the facts 0r applicable law, for the
                               insurer’s offer 0f a compromise settlement in claim; and


                  C.           Refusing t0 pay a claim without conducting a reasonable investigation
                               with respect t0 claim.


           16.    Defendant has knowingly refused to make settlement offers t0 Plaintiff and thus                              is




Asebedo, Leah    ~«   Original Petition                                                                     Page   3   0f6
      Case 7:19-cv-00348 Document 1-3 Filed on 10/04/19 in TXSD Page 4 of 6 Electronically Submitted
                                                                                 8/30/2019 8:18 AM
                                                                                                                       Hidalgo County Clerk
                                                                                                     Accepted by: Samantha Martinez
                                                    CL-19-4662-H

deﬁcient t0 cover      all   0f Plaintiff‘s damages. Defendant has not offeréd a written explanation as

to   why   they are disregarding     all   0f   Plaintiff’s   medical expenses and damages: when           there- is   n0

evidence 0f previous injuries t0 the area requiring treatment. Defendant engaged in these unfair


settlement practices knowingly by attempting t0 deprive théir insured 0f beneﬁts Plaintiff                              is



legally entitled t0 recover under Contract for insurance.                     Defendant has not conducted an

independent medical          exam on   Plaintiff or provided      any medical expert information on why they

are not believing Plaintiff's injuries.            Defendant nor any 0f       its   agents have spoken to Plaintiff


regarding her injuries despite having a contractual right to d0 so.


                       DAMAGES FOR PLAINTIFF, LEAH SUNNY ASEBEDO
           17.    As   a direct and proximate result of the occurrence               made   the basis 0f this lawsuit,


Plaintiff,   LEAH SUNNY ASEBEDO was caused to suffer injuries t0 her body.

           18.    As   a direct and proximate result of the occum‘ence               made   the basis 0f this lawsuit,


Plaintiff,   LEAH SUNNY ASEBEDO has incurred the following:

                  A.          Reasonable medical care and expenses in the               past.    These expenses were
                              incurred by Plaintiff,     LEAH SUNNY ASEBEDO                     for the necessary care
                              and treatment of the injuries resulting from the accident complained 0f
                              herein and such charges are reasonable and were usual and customary
                              charges for such services in HIDALGO County, Texas;


                  B.          Reasonable and necessary medical care and expenses which                      will in all
                              reasonable probability be incurred in the future;


                  C.          Physical pain and suffering in the past;


                  D.          Physical pain and suffering in the future;


                  E.          Physical impairment in the past;


                  F.          Physical impairment which, in         all   reasonable probability, will be suffered
                              in the future;


                  G.          Mental anguish      in the past;




Asebedo, Leah    ~   Original Petition                                                                 Page 4 0f6
     Case 7:19-cv-00348 Document 1-3 Filed on 10/04/19 in TXSD Page 5 of 6 Electronically Submitted
                                                                                8/30/2019 8:18 AM
                                                                                                               Hidalgo County Clerk
                                                                                                 Accepted by: Samantha Martinez
                                                CL-19-4662-H

                 H.      Mental anguish       in the future;   and

                 I.      Cost 0f medical monitoring and prevention in the             future.


                                                  DAMAGES
       19.       Pursuant t0 Texas Insurance Code Section. 541.152, Plaintiff seeks attorney fees,


court costs and three times the       amount of actual damages.



                                                   PRAYER
       WHEREFORE, PREMISES CONSIDERED,                                Plaintiff,   LEAH SUNNY ASEBEDO,

respectfully prays that the Defendant be cited to appear             and answer herain, and     that   upon a ﬁnal

hearing 0f the cause, judgment be entered for the Plaintiff against Defendant for damages in an


amount within     the jurisdictional limits 0f the Court; together With pre-judgment interest (from


the date 0f injury through the date 0f judgment) at the               maximum       rate   allowed by law; post-

judgment     interest at the legal rate, costs   0f couﬁ; and such other and further relief to which the

Plaintiff may   be entitled   at   law or in equity.




Asebea’o,   Leah ~ Original Petition                                                              Page 5 of6
   Case 7:19-cv-00348 Document 1-3 Filed on 10/04/19 in TXSD Page 6 of 6 Electronically Submitted
                                                                              8/30/2019 8:18 AM
                                                                                              Hidalgo County Clerk
                                                                               Accepted by: Samantha Martinez
                                         CL-19-4662-H



                                             Respectfully submitted,


                                             LAW OFFICE 0F RAUL MEDINA, RC.
                                             Mesquite Plaza
                                             3101 N. Jackson Road
                                             McAllen, Texas 78501
                                             TEL: (956) 994—9933
                                             FAX: (956) 994—9939



                                                     m
                                             EMAIL:raul@raulmedinaiaw.com
                                                      f”?
                                                              a"                 ‘

                                                                         ﬂﬂfk‘
                                                                   Z?‘
                                                      a




                                             BY:
                                                    RAUL MEDINA
                                                    State   Bar N0. 00795524

                                                    RUBEN MEDINA
                                                    Texas Bar N0. 24072236



                                             ATTORNEY FOR PLAINTIFF,
                                             LEAH SUNNY ASEBEDO




Asebeda, Leah   ~—
                     Original Petition                                           Page 6 0f6
